 


113 HR 2036 IH: Foster Children Opportunity Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2036 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2013 
Mr. O’Rourke (for himself, Ms. Bass, Mr. Lewis, Ms. Roybal-Allard, Ms. Slaughter, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part E of title IV of the Social Security Act to require States to help alien children in the child welfare system apply for all available forms of immigration relief, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Foster Children Opportunity Act. 
2.State plan requirement to have procedures to help alien children in the child welfare system achieve special immigrant juvenile status and lawful permanent resident statusSection 471(a)(27) of the Social Security Act (42 U.S.C. 671(a)(27)) is amended by inserting , and if the child is an alien without a lawful immigration status, for reviewing the child’s eligibility for special immigrant juvenile status, lawful permanent resident status, and other forms of relief under immigration law, within 1 year after the status of the child is first reviewed pursuant to section 475(5)(B), and annually thereafter, and for assisting the child in applying for special immigrant juvenile status, lawful permanent resident status, and other forms of relief under immigration law, so that the child can reasonably be expected to achieve such relief before exiting foster care, if doing so would be in the best interests of the child before the period. 
3.Requirement that State child welfare agencies document their efforts to pursue lawful immigrant status for eligible alien foster childrenSection 475(1) of the Social Security Act (42 U.S.C. 675(1)) is amended by adding at the end the following: 
 
(H)In the case of an alien child who, after a review conducted pursuant to section 471(a)(27), is determined to be a child who may qualify for special immigrant juvenile status, lawful permanent resident status, or other forms of relief under immigration law, documentation of the steps the agency is taking in assisting the child to obtain the status before exiting foster care, including whether the requisite petitions have been filed on behalf of the child, and whether assistance has been provided to secure immigration legal counsel for the child. . 
4.Requirment to determine whether filing petitions for special immigrant juvenile status and lawful permanent resident status for alien foster children is in the child’s best interest in appropriate casesSection 475(5)(C)(i) of the Social Security Act (42 U.S.C. 675(5)(C)(i)) is amended by inserting , and, in the case of an alien child without lawful immigration status, the hearing shall determine whether a petition for special immigrant juvenile status or lawful permanent resident status has been filed on behalf of the child and, if such a petition has not been so filed, whether it is in the best interests of the child, including consideration of the potential effects on family reunification efforts, to have such a petition so filed or to have immigration counsel appointed before the semicolon at the end. 
5.Authority to use court improvement program grant funds to educate and train child welfare and court staff, including judges, social workers, court-appointed special advocates, and lawyers to assist alien children in achieving special immigrant juvenile status, lawful permanent resident status, and other forms of relief under immigration lawSection 438(a)(2) of the Social Security Act (42 U.S.C. 629h(a)(2)) is amended— 
(1)by striking and at the end of subparagraph (B); 
(2)by adding and at the end of subparagraph (C); and 
(3)by adding at the end the following: 
 
(D)to educate and train child welfare and court staff, including judges, social workers, court-appointed special advocates, and attorneys to assist alien children in achieving special immigrant juvenile status, lawful permanent resident status, and other forms of relief under immigration law in a timely manner; . 
6.Technical assistance for child welfare agenciesOn request of a State child welfare agency for technical assistance in carrying out the amendments made by this Act, the Secretary of Health and Human Services, in consultation with the Secretary of Homeland Security and the Secretary of State, shall provide the assistance, and may award grants to and enter into contracts with qualified non-profit or other community-based service providers with substantive expertise to perform the assistance. 
7.Eligibility for assistance 
(a)Public benefits 
(1)Federal means-tested public benefitsSection 403(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(b)) is amended by adding at the end the following: 
 
(3)Exception for individuals who have obtained special immigrant juvenile statusAn alien who is granted special immigrant juvenile status under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)). . 
(2)Other Federal programsSection 402 of such Act (8 U.S.C. 1612) is amended— 
(A)in subsection (a)(2), by adding at the end the following: 
 
(N)Exception for individuals who have obtained special immigrant juvenile statusWith respect to eligibility for benefits for the specified Federal programs described in paragraph (3), paragraph (1) shall not apply to any alien who is granted special immigrant juvenile status under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)). ; and 
(B)in subsection (b)(2), by adding at the end the following: 
 
(G)Exception for individuals who have obtained special immigrant juvenile statusAn alien who is granted special immigrant juvenile status under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)). . 
(b)State reimbursementSection 472(a)(4) of the Social Security Act (42 U.S.C. 672(a)(4)) is amended by inserting , and if the child is an alien who has obtained special immigrant juvenile status under section 101(a)(27)(J) of the Immigration and Nationality Act and would have been qualified to receive aid under the State plan approved under section 402 of this Act in or for the month in which the agreement described in paragraph (2)(A)(i) of this subsection was entered into or court proceedings leading to the determination described in paragraph (2)(A)(ii) of this subsection were initiated if the child had been a United States citizen, the child shall be considered to satisfy the requirements of paragraph (3) with respect to the month before the period. 
8.Effective date 
(a)In generalThe amendments made by this Act, other than by section 7, shall take effect on the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for quarters beginning on or after such date. 
(b)Delay permitted if State legislation requiredIn the case of a State plan approved under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature. 
 
